Exhibit 32.2 CERTIFICATION OF CO-CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 I, Mark Gatto, Co-Chief Executive Officer and Co-President of ICON Oil & Gas GP, LLC, the Managing General Partner of the Registrant, in connection with the Quarterly Report of ICON Oil & Gas Fund-A L.P. (the “LP”) on Form 10-Q for the quarter ended June 30, 2012, as filed with the Securities and Exchange Commission on the date hereof (the “Quarterly Report”), certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Quarterly Report fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Quarterly Report fairly presents, in all material respects, the financial condition and results of operations of the LP. Date:August 24, 2012 /s/ Mark Gatto Mark Gatto Co-Chief Executive Officer and Co-President ICON Oil & Gas GP, LLC Managing General Partner of ICON Oil & Gas Fund-A L.P.
